Title: From George Washington to William Livingston, 20 January 1778
From: Washington, George
To: Livingston, William

 

Sir
Head Quarters Valley Forge 20th Jany 1778

I have the honor of your several favors of the 9. 12th 13th 14th and 15th instants. I am pleased to find that your legislature have fixed a price circumscribing the avarice of your farmers, who like their neighbours are endeavouring to take every advantage of the necessities of the Army. I have mentioned to Mr Commissary Blaine what you say respecting Wilsons not having employed a sufficient Number of Mills in his district. He will write to him and order him to extend his Business. I have also desired him to direct his Deputies in the Monmouth district to purchase up that produce first which lays nearest the Coast. I am in hopes that by the activity of Genl Ellis, who I am much pleased to find has superseded Newcomb, the Trade carried on from Jersey to Philada will be put a stop to.
When I fixed the Head Quarters of the Army at Morris Town last winter, I found Capt. Kennedy there, who I considered as a State prisoner, but judging it improper that he should remain there, and finding that it would be more agreeable to him to remove to his own Farm, I agreed that he should go thither and took a parole from him, stipulating to the best of my memory, as I have not the parole by me, that he should remain quietly there. I considered him then as I do now a State prisoner, and therefore do not think I have any right to interfere in the Matter.
I am sorry that Troup has found means to escape to the Enemy, especially as he has confessed by an account published by himself that he was in Jersey upon a villainous design when taken. When you sent him down to me I ordered a Court Martial to try him, but no sufficient evidence appeared to the Court to convict him. He lay in our provost Guard and was marched backwards and forward till he was naked and almost eaten up with Filth and Vermin. Mr Boudinot taking compassion upon his sufferings desired I would deliver him up to him, engaging either to detain him as a prisoner or to set him at liberty upon his taking the Oaths to the State which he offered to do. I was induced to permit this, as I saw no chance of bringing him to a final tryal, and he was perishing by inches. In what manner he made his Escape I do not know.
I hope as you have got notice of a design against you, that you will be able to counter plot your Enemies and that they may fall into the snare which they intend for you. I am with the highest Respect Yr Excellency’s most obt.

P.S. I am making proper use of the hints given in yours of the 9th.

